Citation Nr: 1454086	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for the residuals of meningitis.

2. Entitlement to service connection for recurrent pneumonia, as secondary to meningitis.

3. Entitlement to service connection for neurological deficits, to include Parkinson's Disease and epilepsy, as secondary to meningitis.

4. Entitlement to service connection for multiple system involvement, including the prostate, as secondary to meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1959 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision denied service connection for eight issues.  The RO subsequently granted service connection for four of those issues in a November 2011 rating decision.  These were full grants of the benefits sought, so these issues are no longer on appeal.

Also, the RO reclassified one of the eight issues as a new issue in a January 2010 deferred rating decision.  Based on the record, the reclassification was unnecessary, as the Veteran's underlying contention has not changed.  Therefore, the Board has styled issue 4 above accordingly.

Additionally, the symptomatology the Veteran alternatively described as epilepsy and Parkinson's Disease are similar, and the Board has combined these issues on that basis.

The Veteran and his wife testified before the undersigned Veterans Law Judge in July 2014.

The Veteran was granted a total disability rating based on individual employability due to a service-connected disability (TDIU), effective December 29, 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran had meningitis while on active duty.

2. The Veteran's residuals of meningitis were caused by active duty.

3. The Veteran's recurrent pneumonia, neurological deficits, and multiple system involvement were caused by his in-service meningitis.


CONCLUSIONS OF LAW

1. The criteria for service connection for the residuals of meningitis are approximated.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2. The criteria for service connection for pneumonia, neurological deficits, and multiple system involvement, all on a secondary basis, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  Service connection may be granted on a direct or secondary basis.  

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends he was exposed to severe cold and contracted meningitis while on active duty at Fort Leonard Wood, Missouri in the winter of 1959.  He claims he was hospitalized, and that he now has the residuals of meningitis and disabilities secondary to these residuals.

The Veteran's service treatment records were destroyed by a 1973 fire at the National Personnel Records Center, so there is no evidence of his diagnosis or hospitalization.  

VA afforded the Veteran a compensation examination in July 2009.  The examiner diagnosed the Veteran with each of the claimed disorders and causally linked them to the claimed in-service incident, thereby satisfying the first and third prongs of both a direct and secondary service connection claim.

Notwithstanding this, the RO denied the claims in September 2009 because it found "no objective medical evidence showing meningitis during active service."  Therefore, this appeal turns on the second prong of a direct service connection claim - in-service incurrence.  If the second prong is proven, the Veteran's predicate claim - residuals of meningitis - will be granted, and by extension, his three secondary claims.




The record contains lay statements from fellow soldiers regarding the Veteran's treatment for meningitis in 1959.  Additionally, the Veteran's wife, who was dating the Veteran at the time of his purported hospitalization, testified in July 2014 that he contracted meningitis during this time frame.  Moreover, at the undersigned's suggestion during the July 2014 hearing, the Veteran submitted a March 1959 newspaper article confirming a meningitis outbreak at Fort Leonard Wood.  This evidence, when viewed in totality, supports the Veteran's contention of an in-service incident.  Therefore, as explained above, direct service connection will be granted for the residuals of meningitis.  This grant contains the predicate service-connected disability required to grant the three secondary claims, so those claims are also granted. 

The Board expresses no opinion regarding the severity of the disorders. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


(ORDER ON NEXT PAGE)













ORDER

Entitlement to service connection for the residuals of meningitis is granted.

Entitlement to service connection for recurrent pneumonia, as secondary to meningitis is granted.

Entitlement to service connection for neurological deficits, to include Parkinson's Disease and epilepsy, as secondary to meningitis is granted.

Entitlement to service connection for multiple system involvement, including the prostate, as secondary to meningitis is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


